Title: To George Washington from David Stuart, 19 October 1791
From: Stuart, David
To: Washington, George



Dear Sir,
Ge. town [Md.] 19th Ocr-[1]79[1]

I have just recieved your letter, and have barely time to get the inclosed amount of our sales made out in time—I have to observe that the general opinion is that the Lots have gone too high—The chief purchasers yesterday, and the day before were from the Eastward—I was happy to find today that they were intermixed with purchasers from Carolina and Norfolk—You will understand that they are all actual sales excepting about four among the lowest. The weather has been much against us—Could we have been on the ground, and exhibited a general

plan; I believe it would have aided the sale considerably—We have thought proper as the business seemed to flagg a little today, to discontinue the sale; but with notice, that if any Gentlemen wished to purchase, we should still be ready to recieve their offers. I am Dear Sir, with the greatest respect Your Obt Servt

Dd Stuart


P.S. the squares on which sales are made are some distance from the Presidents house.

